DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 2/10/22.
101 rejection withdrawn since amended accordingly.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Durdik (reg no 37819) on 3/9/22.

Claim 1. (currently amended) A network interface device configured to interface between a network and a host device, the network interface device comprising:
first network interface device circuitry;
host interface circuitry;
host offload circuitry; and
interface circuitry coupled to: i) the first network interface device circuitry, ii) the host interface circuitry, and iii) the host offload circuitry, the interface circuitry comprising a plurality of hardware ports;
wherein the first network interface device circuitry has at least one port configured to be coupled to at least one respective port of the interface circuitry;
wherein the host interface circuitry is configured to interface to the host device, said host interface circuitry having at least one port configured to be coupled to respective port of the interface circuitry, said host interface circuitry comprising a scheduler configured to schedule at least one of providing of data to the host device and receiving of data from the host device; [[and]]
wherein the host offload circuitry is configured to perform an offload operation for the host device, said host offload circuitry having at least one port configured to be coupled to respective port of the interface circuitry; and
wherein the host offload circuitry comprises multiple slices, each slice capable of performing transport protocol processing for data flowing through the network interface device.

15. (currently amended) A system comprising a host device and a network interface device, said network interface configured to interface between a network and the host device, the network interface device comprising:
first network interface device circuitry;
host interface circuitry;
host offload circuitry; and

wherein the first network interface device circuitry has at least one port configured to be coupled to at least one respective port of the interface circuitry;
wherein the host interface circuitry is configured to interface to the host device, said host interface circuitry having at least one port configured to be coupled to respective port of the interface circuitry, said host interface circuitry comprising a scheduler configured to schedule at least one of providing of data to the host device and receiving of data from the host device; [[and]]
wherein the host offload circuitry is configured to perform an offload operation for the host device, said host offload circuitry having at least one port configured to be coupled to respective port of the interface circuitry; and
wherein the host offload circuitry comprises multiple slices, each slice capable of performing transport protocol processing for data flowing through the network interface device.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 02/10/22 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455